UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) Information Required in Proxy Statement Schedule 14A Information Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. 1) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 The Children’s Place, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, If Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee previously paid with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: THE CHILDREN’S PLACE REACHES SETTLEMENT AGREEMENT WITH MACELLUM AND BARINGTON Robert L. Mettler to Join Company’s Board of Directors SECAUCUS, N.J., May 22, 2015 (BUSINESS WIRE) The Children's Place, Inc. (Nasdaq: PLCE), the largest pure-play children’s specialty apparel retailer in North America, Macellum SPV II, L.P. (“Macellum”) and Barington Companies Equity Partners, L.P. (“Barington”), jointly announced today that they have reached an agreement to resolve their proxy contest, under which The Children’s Place will appoint Macellum and Barington nominee Robert L. Mettler as a new independent member of its Board of Directors immediately following the Company’s 2015 Annual Meeting of Stockholders. The Board also has committed to appoint an additional, mutually agreeable independent Director to the Board. Macellum and Barington have agreed to withdraw both of their nominees from consideration at the Annual Meeting and to vote their proxy cards as solicited other than for the two withdrawn nominees. Under the agreement, the Company has agreed to reimburse Macellum and Barington for up to $500,000 of out-of-pocket expenses. Norman Matthews, Chairman of the Board of The Children’s Place, stated, “We are pleased to have reached a resolution that we believe is in the best interest of all stockholders.
